TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED SEPTEMBER 11, 2014



                                      NO. 03-14-00023-CV


                                    In the Matter of S. A. M.




    APPEAL FROM COUNTY COURT AT LAW NO. 1 OF CALDWELL COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
              AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on November 8, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.